DETAILED ACTION
This office action is in response to correspondence filed on 8/19/2021.  
The Amendment filed on 8/19/2021 has been entered.  
Claims 1-20 remain pending in the application of which Claims 1, 9, and 15 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 9, and 15.

Most pertinent prior art:
SAPUGAY (US 2019/0294673 A1) discloses a method of training a virtual agent to identify user's intent from a conversation, comprising: 
receiving a set of conversations, wherein the set of conversations each comprise a word sequence including a plurality of words (SAPUGAY Par 49 – “As discussed below, the intent/entity model 108 is generated based on a corpus of utterances 112 and a collection of rules 114 that are also stored in one or more tables of the database 106. It may be appreciated that the corpus of utterances 112 may include source data collected with respect to a particular context, such as chat logs between users and a help desk technician within a particular enterprise, from a particular group of users, communications collected from a particular window of time, and so forth.”; Par 26 – “In another example, an utterance includes a statement, “I want to reset my password.” It is recognized that there are two intents (e.g., “I want . . . ” and “reset my password”) present within this example utterance.”); 
converting each of the set of conversations into a set of feature representations in a multi-dimensional vector space (SAPUGAY Par 64 – “During this step, the processor 82 analyzes the utterances using the NLU framework 104, including the NLU engine 116 and the vocabulary manager 118, to detect and segment the utterances into intents and entities based on the rules 114 stored in the database 106. As discussed, in certain embodiments, certain entities can be stored in the intent/entity model 108 as parameters of the intents. Additionally, these intents are vectorized, meaning that a respective intent vector is produced for each intent by the NLU framework 104. As used herein, a “vector” refers to a linear algebra vector that is an ordered n-dimensional list of values (e.g., a 1×N or an N×1 matrix) that provides a mathematical representation that encodes an intent.”); 
using density-based spatial clustering to identify a first set of clusters among the set of feature representations (SAPUGAY Par 66 – “For the illustrated embodiment, after vector distance generation, a cluster discovery step 156 is performed. In certain embodiments, this may be a cross-radii cluster discovery process; however, in other embodiments, other cluster discovery processes can be used, including, but not limited to, agglomerative clustering techniques (e.g., Hierarchical Agglomerative Clustering (HAC)), density based clustering (e.g., Ordering Points To Identify the Clustering Structure (OPTICS)), and combinations thereof, to optimize for different goals.”; Par 67 – “The processor 82 may determine a suitable radius value defining a sphere around each intent vector, wherein each sphere contains a cluster of intent vectors.”), the density-based model including at least one adjustable parameter (SAPUGAY Par 67 – “For example, in one embodiment involving a cross-radii cluster discovery process, the processor 82 identify a radius value that defines a particular cluster of intent vectors in the vector space based on the calculated vector distances.”); 
adjusting the at least one adjustable parameter of the density-based model (SAPUGAY Par 67 – “The processor 82 may determine a suitable radius value defining a sphere around each intent vector, wherein each sphere contains a cluster of intent vectors. For example, the processor 82 may begin at a minimal radius value (e.g., a radius value of 0), wherein each intent vector represents a distinct cluster (e.g., maximum granularity). The processor 82 may then repeatedly increment the radius (e.g., up to a maximum radium value), enlarging the spheres, while determining the size of (e.g., the number of intent vectors contained within) each cluster, until all of the intent vectors and meaning clusters merge into a single cluster at a particular maximum radius value.”); and 
training the virtual agent to classify the conversational intent of a conversation using the first set of clusters and the second set of clusters  (SAPUGAY Fig. 5; Par 59 – “Additionally, the semantic mining pipeline 136 produces a navigable schema (e.g., cluster formation trees 137 and/or dendrograms) for intent and intent cluster exploration. As discussed below, the semantic mining pipeline 136 also produces sample utterances 138 that are associated with each meaning cluster, and which are useful to cluster exploration and training of the reasoning agent/behavior engine 102 and/or the conversation model 110.”; Par 60 – “Once the outputs 139 have been generated by the semantic mining pipeline 136, in certain embodiments, an intent augmentation and modeling module 140 may be executed to generate and improve the intent/entity model 108. For example, the intent augmentation and modeling module 140 may work in conjunction with other portions of the NLU framework 104 to translate mined intents into the intent/entity model 108.”; Par 68 – “It should be noted that other algorithms for detecting stable ranges of cluster radius values, as well as different methods ranking these different stable ranges, may be employed in other embodiments. For embodiments in which cluster discovery incorporates other measures, the stable range detections may similarly be based on data structure (e.g., cluster formation trees 137) that can be visualized and navigated, such that a user (e.g., a designer of the reasoning agent/behavior engine 102) can identify and/or modify how intent vectors are being clustered.”; Par 69 – “As such, multi-level clustering can be performed to detect stable ranges of natural cluster formation. It may be appreciated that, in some embodiments, given additional data, further clustering may be possible to do further categorization of meaning vectors. For example, in certain embodiments, if the corpus of utterances 112 is annotated or labeled to include additional details (e.g., resolutions for intents in the utterances 112), then these details may be used to appropriately cluster, or refine the clustering, of particular intent vectors…..”).
However, SAPUGAY fails to teach all the limitations recited in the independent claims 1, 9, and 15.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN C KIM/Primary Examiner, Art Unit 2659